Title: To George Washington from Carl Andreas Kierrulf, 7 April 1794
From: Kierrulf, Carl Andreas (Charles André)
To: Washington, George


          
            Sir
            [c.7 April 1794]
          
          Some time ago I took the Liberty To present to Your Excellency in Your quality as a
            Citizen and Chief magistrate of the United States a Petition and Some memoirs annexed
            thereto, respecting the deserved and undeserved Distress heaped on me by the fury of
            Despotism, flattering myself, to obtain thereby a Resolution agreeable to my Wishes.
          Your Excellency caused my Papers to be returned to me by Mr Jefferson, the late
            Secretary of State, without resolving any Thing on my Petition or paying any Regard to
            my distressed Situation, as a friend to humanity a Freeman and President of a free
            Empire.
          
          A mistake must have taken place, I suppose, or Your Excellency have, misled by an
            incomplete or even a false Report made on my Papers by the late Secretary of State,
            determined, to abandon myself to my unhappy situation.
          For, imagining any other reason would compromitting the glory of a Washington So
            celebrated in Europe, of a personage of his manner of thinking, who has announced
            himself as a learned man as a Doctor in Philosophy and Theology and as a Statesman whose
            Faculties were improved by travelling, so, that even to suppose an other motive, would
            be insulting Humanity the Rights of Man and Liberty in Your Excy’s Person.
          Please Your Excellency, to grant Pardon to the frank Language of an upright Man; I am
            induced to think the Chief of a free Empire blest with so high a Degree of generosity as
            not to disdain placing himself for a moment in my Situation, and he will be convinced of
            the property of my Conduct, that prompts me to proceed without forms, as it becometh to
            a free Man.
          I could wish to request of Your Excellency the granting of an Audience, that would
            enable me with Assistance of an American, serving as an Interpreter, to explain my
            Situation, my Pretensions and what little merit I claim, Certainly, no European has
            before me, visited this Continent, who Suffered so much by Persecution on account of the
            good Cause and who might yet do So much in behalf of the same. Therefore I again
            recommend myself as a Patriot, as a man of merit and an Unfortunate to the benevolent
            attention of the Chief of the first Republic as being principally concerned in
            patronizing the affairs of Humanity. remaining Your Excellency’s most devoted and humble
            Servant
          
            (signed) Carl Andreas Kienalf 
          
          
            Living in Front-street No. 77. at the french Coffee-house.
          
          
            P.S. In order to rectify the Translation of Mr Kienalf’s Letter I beg Leave to
              observe:
            1) I qualified the Translation, as the Civilists use to say: “Sern perande verba in
              factum.”
            2) In case the Writer thereof pretends to be a Native of Germany, h⟨e⟩ by no means
              can, by his stile be looked ⟨u⟩pon as a Man of sufficient Knowledge, to manage a
              beneficial Resolution, so, that, while his own Indiscretion spares him from being
              called a mere Enthousiast, he does not in the least display those grand Abilities, a Man ought to possess, that has done or will be in future able to
              do much good in the important but delicate Cause of Liberty.
          
          
            The Translator.
          
        